Case 8:17-cv-01301-CJC-JDE Document 60 Filed 10/02/18 Page1of1 Page ID #:987

James BE. Brown, Mediator
3960 Orange Street, Suite 500
Riverside, CA 92584

(951) 955-6300
Jebbrown@rivco.org

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CASE NUMBER
Ricardo Bruno, et al.
8:17-cy-1301-CJC-JDE
Plaintiff(s)

 

County of Les Angeles, et al. MEDIATION REPORT

Defendant(s).

 

 

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation
session even if the negotiations continue. If the case later settles with the assistance of the mediator,
the mediator must file a subsequent Report.

1. A mediation was held on (date): September 28, 2018

 

L] A mediation did not take place because the case settled before the session occurred.

2. The individual parties and their respective trial counsel, designated corporate representatives, and/or
representatives of the party's insurer:

Appeared as required by Civil L.R. 16-15.5(b).
{] Did not appear as required by Civil L.R. 16-15.5(b).
_) Plaintiff or plaintiffs representative failed to appear.
_] Defendant or defendant's representative failed to appear.

[] Other:

3. Did the case settle?
L] Yes, fully, on (date).
L] Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)
Ll Yes, partially, and further facilitated discussions are not expected.
No, and further facilitated discussions are expected, (See No. 4 below.)
L] No, and further facilitated discussions are not expected.

4, If further facilitated discussions are expected, by what date will you check in with the parties?

October 15, 2018 . “55
Dated: October 1, 2018
" Signature of Mediator

James E. Brown

The Mediator must electronically file original document in CM/ Name of Mediator (print
ECF using one of four choices under “Civil => Other Filings => (print)
ADR/Mediation Documents => Mediation Report (ADR-3)."

 

 

 

ADR-03 (03/17) MEDIATION REPORT Page | of 1
